STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                          NO.   2021   KW   1394

VERSUS


BRANDON          BOYD                                              JANUARY    21,      2022




In   Re:           Brandon       Boyd,     applying    for   supervisory     writs,      19th
                   Judicial      District     Court,   Parish   of  East     Baton     Rouge,
                   No.   06- 14- 0783.




BEFORE:            GUIDRY,      HOLDRIDGE,    AND   CHUTZ,   JJ.


        WRIT      DENIED.


                                                 JMG
                                                 GH

                                                 WRC




COURT       OF   APPEAL,       FIRST   CIRCUIT

             f


        D    PUTY

                  FOR
                        WTHE
                                   COURT
                               COURT